Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 April 2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Response to Restriction
2.	Applicants’ election without traverse of Group I (claims 1-10 and 12-13) in the reply filed on 13 April 2022 is acknowledged.

Status of Application
3.	The instant application is continuation of PCT/EP2018/083772 filed 6 December 2018.  Claims 1-13 are currently pending.  Claim 14 is cancelled.  Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 April 2022.  Claims 1-10 and 12-13 are examined on the merits within. 



Abstract Objections
4.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
	The abstract of the disclosure is objected to because it contains less than 50 words.  Correction is required.  See MPEP § 608.01(b).



Claim Objections 
5.	Claim 2 is objected to because of the following informalities: peroxid-free should instead recite “peroxide-free”.  

6.	Claim 9 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 9 has not been further treated on the merits.

Claim Rejections – 35 U.S.C. 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 3, 5-8, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “comprising the compound of formula I in a kernel”, and the claim also recites “in particular 5±1% by weight of the compound of formula I, more particular 5% by weight of the compound of formula I” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

10.	Claim 5 recites the limitation "the kernel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

11.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “the disintegrant is croscarmellose sodium”, and the claim also recites “in particular 5±1 croscarmellose sodium, more particular 5% by weight croscarmellose sodium” which is the narrower statement of the range/limitation. Similar language is found regarding the filler, glidant, and lubricant, wherein the “particular and more particular” phrases are the narrow statement of the broad recitation of type of filler, glidant, and lubricant. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

12.	Claim 6 recites “5±1 croscarmellose sodium”.  The claim lacks units following the amount and therefore it is unclear if this is directed to a percent by weight or another unit of amount.  Clarification is requested. 
13.	Claim 6 recites the limitation "the disintegrant" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

14.	Claim 6 recites the limitation "the filler" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

15.	Claim 6 recites the limitation "the glidant" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

16.	Claim 6 recites the limitation "the lubricant" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

17.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “a film coating system”, and the claim also recites “in particular a film coating system comprising” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

18.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “the coating agent is polyvinyl alcohol”, and the claim also recites “in particular 40 ± 2% by weight polyvinyl alcohol, more particular 40% by weight polyvinyl alcohol” which is the narrower statement of the range/limitation. Similar language is found regarding the first colourant, the second colourant, the plasticizer, and the anti-tacking agent regarding the narrow recitation of “in particular and more particular” following the type of each agent. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

19.	Claim 8 recites the limitation "the first colourant" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

20.	Claim 8 recites the limitation "the second colourant" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

21.	Claim 10 recites the substituents in table form. Claims may contain tables either if necessary to conform to 35 U.S.C. 112 or if otherwise found to be desirable. See MPEP 2173.05(s). When such a patent is printed, however, the table will not be included as part of the claim, and instead the claim will contain a reference to the table number. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27USPQ2d 1608, 1609 (Bd, Pat. App. & Inter. 1993) (citations omitted). In the instant case, there is a more practical way to define the invention without the use of a table. 

22.	Claim 12 recites the limitation "the treatment of the core social and communication deficits" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

23.	Claim 12 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The phrase “core social and communication deficits” is not defined by the claim nor does the specification provide a standard for ascertaining the requisite metes and bounds, thus one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections – 35 U.S.C. 102
24.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


25.	Claim(s) 1-3 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothenhaeusler et al. (WO2015/082370).
	Regarding instant claims 1-2, Rothenhaeusler et al. disclose a compound of formula 1: 

    PNG
    media_image1.png
    255
    383
    media_image1.png
    Greyscale
See abstract. 
	Regarding instant claim 3, the term kernel is not defined.  Since compound of formula I is the active ingredient, it is deemed the core of the composition, i.e., kernel. 
	Regarding instant claim 12, the composition is used for Autism Spectrum Disorders. See page 1, lines 6-13. 
	Thus the instant claims are anticipated by Rothenhaeulser et al.

26.	Claim(s) 1-5, 7 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schinder et al. (WO2015/024819).
	Regarding instant claims 1-2, Schinder et al. teach V1a antagonists for treatment of phase shift sleep disorders.  See abstract. Example 1 is directed to 
    PNG
    media_image1.png
    255
    383
    media_image1.png
    Greyscale

	Regarding instant claim 3, the term kernel is not defined.  Since the compound of formula I is the active ingredient, it is deemed the core of the composition, i.e., kernel. 
	Regarding instant claim 4, pharmaceutically acceptable excipients include disintegrators, binders, fillers, solvent, etc.  See page 5, lines 28-31.  
	Regarding instant claim 5, Schinder et al. teach the compound of formula 1 in combination with sodium carboxymethyl cellulose (i.e., croscarmellose sodium-disintegrant).  See Example 3. Additional agents include starch (filler), talc (glidant as defined by paragraph [0017] of the instant specification) and magnesium stearate (lubricant as defined by paragraph [0018] of the instant specification).    See Example B-1.  
	Regarding instant claim 7, the composition includes coated tablets. See page 16, lines 11-16. 
	Regarding instant claim 12, the claim is directed to an intended use of the composition.
	Regarding instant claim 13, Example A is in the form of tablet.
	Thus the instant claims are anticipated by Schinder et al. 
Claim Rejections – 35 U.S.C. 103
27.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

28.	Claims 1-7 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schinder et al. (WO2015/024819).
	Regarding instant claims 1-2, Schinder et al. teach V1a antagonists for treatment of phase shift sleep disorders.  See abstract. Example 1 is directed to 
    PNG
    media_image1.png
    255
    383
    media_image1.png
    Greyscale

	Regarding instant claim 3, the term kernel is not defined.  Since the compound of formula I is the active ingredient, it is deemed the core of the composition, i.e., kernel. 
	Regarding instant claim 4, pharmaceutically acceptable excipients include disintegrators, binders, fillers, solvent, etc.  See page 5, lines 28-31.  
	Regarding instant claims 5-6, Schinder et al. teach the compound of formula 1 in combination with sodium carboxymethyl cellulose (i.e., croscarmellose sodium-disintegrant).  See Example 3. Additional agents include starch (filler) and talc (glidant as defined by paragraph [0017] of the instant specification) and magnesium stearate (lubricant as defined by paragraph [0018] of the instant specification).    See Example B-1.  
	Regarding instant claim 7, the composition includes coated tablets. See page 16, lines 11-16.
	Regarding instant claim 12, the claim is directed to an intended use of the composition.
	Regarding instant claim 13, Example A is in the form of tablet.
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to substitute one known glidant or lubricant for another to yield predictable results.  In addition, it would have been well within the purview of the skilled artisan to modify the amount of each ingredient known to be effective and stable with the compound of Formula 1 to optimize the composition. 

29.	Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schinder et al. (WO2015/024819) as applied to claims 1-7 and 12-13  above and further in view of Kerrish et al. (U.S. Patent Application Publication No. 2006/0083785).
	Schinder et al. do not teach the components of the coating composition. 
	Kerrish et al. disclose a pharmaceutical dosage form comprising an active ingredient in tablet form.  See abstract.  The tablet can be coated with Opadry II blue comprising polyvinyl alcohol, titanium dioxide, macrogel/PEG3350, talc and indigo carmine aluminum lake.  See paragraph [0023].
	Since Schinder et al. teach that the tablet can be coated and the components claimed make up Opadry II, a known effective tablet coating, it would have been well within the purview of the skilled artisan as of the effective filing date of the invention to use known effective coatings to optimize the formulation to achieve the desired drug release profile.  It would have been well within the purview of the skilled artisan to modify the amounts of each coating material to achieve the desired effect.  

Correspondence
30.	No claims are allowed at this time.
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615